Citation Nr: 1100300	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar disc disease and degenerative arthritis status post 
hemilaminectomy, currently evaluated as 20 percent disabling. 

2.  Entitlement to an earlier effective date prior to October 28, 
2008 for the grant of an increased 10 percent rating for service-
connected migraines.

3.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This case comes to the Board of Veterans' Appeals (Board) partly 
on appeal from an October 2008 decision by the RO in Waco, Texas 
that denied an increase in a 20 percent rating for service-
connected lumbar disc disease and degenerative arthritis status 
post hemilaminectomy.  This case also comes to the Board on 
appeal from a February 2009 rating decision that in pertinent 
part, granted an increased 10 percent rating for service-
connected migraines, effective October 28, 2008.  The Veteran 
initially requested a Board hearing, but by a statement dated in 
September 2009, he withdrew his hearing request.

In its February 2009 rating decision, the RO also denied an 
increase in a 10 percent rating for service-connected 
radiculopathy of the right lower extremity.  A notice of 
disagreement was received from the Veteran as to this issue in 
July 2009, and a statement of the case was promulgated in 
September 2009.  As a timely substantive appeal has not been 
received from the Veteran as to this issue, the issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

The Board notes that the record reasonably raises the question of 
whether the Veteran is unemployable due to his service-connected 
disabilities.  The issue of entitlement to TDIU rating is part 
and parcel of the increased rating claim.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Thus, the issues are as noted on the 
title page.

The issue of entitlement to TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by some painful limitation of motion; his remaining 
functional range of motion is better than 30 degrees of flexion.

2.  In an unappealed August 27, 2008 decision, the Board denied 
an increase in a noncompensable rating for migraines.

3.  On October 28, 2008, the Board received the Veteran's claim 
for an increase in the noncompensable rating for migraines.  The 
Board forwarded the claim to the RO, which subsequently increased 
the migraine rating to 10 percent, effective October 28, 2008.

4.  It is not factually ascertainable that migraines increased to 
the 10 percent level within the year before the October 28, 2008 
claim for an increased rating.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected lumbar disc disease and degenerative arthritis 
status post hemilaminectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, Diagnostic Code 5243 
(2010).

2.  The criteria for an effective date earlier than October 28, 
2008, for an increased 10 percent rating for migraines, are not 
met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.400, 4.124a, Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the appeal for an increased rating for a lumbar spine 
disability, the RO did not provide the appellant with pre-
adjudication notice.  Complete notice was sent in December 2008 
and the claim was readjudicated in a July 2009 statement of the 
case and a February 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

As to the appeal for an earlier effective date for an increased 
rating for migraines, the RO provided the appellant with pre-
adjudication notice as to his increased rating claim by a letter 
dated in December 2008.  This letter notified him of the rating 
criteria applicable to that claim but did not notify him of the 
effective date provisions that are pertinent to the claim.  An 
increased rating for migraines was granted in a February 2009 
rating decision, and the appellant then appealed for an earlier 
effective date.  In cases such as this, where a claim for an 
increased rating has been granted and an effective date assigned, 
the appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  He was provided a statement of the case 
that advised him of the applicable law and criteria required for 
an earlier effective date.  The claim was readjudicated in a 
February 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim such 
that the essential fairness of the adjudication was not affected.  
Moreover, the Veteran's statements demonstrate that he is aware 
of the pertinent rating criteria relevant to his case.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

Increased Rating for a Lumbar Spine Disability 

The Veteran contends that his lumbar spine disability is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board notes that, in rating musculoskeletal disabilities, it 
is appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The RO has rated the Veteran's service-connected lumbar spine 
disability as 20 percent disabling since December 30, 2005, under 
Diagnostic Code 5243.

Under the general rating formula for diseases and injuries of the 
spine, a 40 percent rating will be assigned if forward flexion of 
the thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome).  
Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (2).

VA outpatient treatment records reflect ongoing treatment for low 
back pain.  A June 2008 magnetic resonance imaging (MRI) scan of 
the lumbar spine showed degenerative disc and endplate changes 
especially at L4-5 and to a lesser extent at L3-4 with partial 
compression of the thecal sac at L3-4.  Neural foramina were 
patent bilaterally at all levels and there was no nerve root 
impingement.  An October 2008 VA outpatient treatment record 
reflects that on examination, lumbar range of motion was 
decreased at the end ranges; his gait was essentially normal.  
The pertinent diagnosis was cervical and lumbar spondylosis/ 
degenerative disc disease, chronic and stable.

At a January 2009 VA peripheral nerve examination, the Veteran 
complained of low back pain with residual pain down the leg.  He 
reported that he had flare-ups caused by repetitive lifting or 
aggravated by any lifting or twisting of the low back.  He 
reported that he took pain medication.  On examination, there was 
no sensory or motor impairment in both upper extremities and the 
left lower extremity.  The right lower extremity had normal motor 
function and abnormal sensory function, with neuritis.  There was 
no muscle wasting or muscle atrophy.  The examiner diagnosed 
status post laminectomy due to herniated disc with residual 
dysfunction (sensory) in the L4-L5 nerve root, intervertebral 
disc syndrome of the lumbar spine, and the most likely involved 
peripheral nerve is the anterior tibial nerve.  The examiner 
opined that the disability limited the Veteran's ability to lift 
and push/pull.

At a June 2009 VA spine examination, the Veteran complained of 
low back pain radiating into his right lower extremity to his 
foot.  He said his low back pain increased with movement, and 
hydrocodone helped somewhat.  He wore a back brace on occasion, 
and it did not help.  He denied bowel or bladder incontinence.  
He denied periods of flare-up.  He utilized no other assistive 
device or brace.  He stopped working for the U.S. Postal Service 
in 2003, secondary to his back.  He denied any incapacitating 
episodes for the past 12 months.  On examination, there was a 
limping gait on the right.  He was tender over the right 
posterior iliac spinous process.  There was no spasm in the 
paraspinous musculature.  Forward flexion was from 0 to 45 
degrees with right-sided low back pain.  Extension was from 0 to 
5 degrees with right-sided low back pain.  Right and left lateral 
flexion from 0 to 30 degrees and right and left rotation were 
from 0 to 20 degrees, both with right-sided low back pain.  
Straight-leg raising was negative to 90 degrees in the sitting 
position bilaterally with right low back pain only.  Motor 
strength was 5/5 with give-way weakness in all muscle groups of 
both lower extremities.  Sensation was diminished in the right S1 
dermatome.  Reflexes were 2+ in the knee and ankle deep tendons 
bilaterally.  There were no additional limitations following 
repetitive use, other than increased pain without further loss of 
motion.  There were no other flare-ups.  There was no effect of 
incoordination, fatigue, weakness, or lack of endurance on his 
spine function.  The diagnosis was right L4-5 hemi-laminectomy 
with myofascial lumbar syndrome at the L5-S1 level.

By a statement dated in July 2009, the Veteran said he believed 
his back's forward flexion was less than 30 degrees.

An October 2009 VA outpatient treatment record reflects that on 
examination, lumbar range of motion was decreased at the end 
ranges; his gait was essentially normal.  The pertinent diagnosis 
was cervical and lumbar spondylosis/ degenerative disc disease, 
chronic and stable.

A February 2010 electromyography (EMG) consult reflects that the 
Veteran complained of right low back pain and right lower 
extremity numbness.  On examination, the Veteran had tender 
lumbar paraspinals bilaterally and in the right gluteal area.  
There was an antalgic gait in the right lower extremity.  The 
diagnoses were mechanical low back pain, degenerative 
intervertebral lumbar spine, and clinical lumbar radiculopathy 
(dysesthesias).  The EMG was postponed due to the Veteran's 
migraine.

In order to be entitled to the next-higher 40 percent rating 
under Diagnostic Code 5243, the evidence must show forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. 

The Board finds no support for a 40 percent rating under 
Diagnostic Code 5243 based on the orthopedic manifestations of 
the Veteran's low back disability. Indeed, the Veteran's June 
2009 VA examination revealed forward flexion of the lumbar spine 
to no worse than 45 degrees.  Ankylosis was not shown.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the record indicates consistent complaints of low back 
pain.

Even considering additional functional limitation due to factors 
such as pain and fatigue, the overall evidence does not indicate 
a disability picture comparable to the criteria for the next-
higher 40 percent evaluation, over any portion of the rating 
period on appeal. Indeed, the objective findings show forward 
flexion well in excess of 30 degrees, with no ankylosis.  
Although some limitation of function has been demonstrated, such 
is found to be appropriately contemplated in the 20 percent 
evaluation in effect throughout the rating period on appeal.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome.  That code section provides that 
intervertebral disc syndrome may be rated under the general 
rating formula for diseases and injuries of the spine, outlined 
above, or it may also be rated on incapacitating episodes, 
depending on whichever method results in the higher evaluation 
when all service-connected disabilities are combined under 38 
C.F.R. § 4.25.  The rating criteria for intervertebral disc 
syndrome based on incapacitating episodes provides for a 20 
percent rating where the evidence demonstrates incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the last 12 months.  A 40 percent rating 
applies where the evidence shows incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."

The evidence here does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  At a June 2009 VA 
examination, the Veteran denied any incapacitating episodes for 
the past 12 months.  As such, Diagnostic Code 5243 cannot serve 
as a basis for an increased rating on the basis of incapacitating 
episodes.  There are no other relevant code sections for 
consideration.

In sum, there is no basis for a rating in excess of 20 percent 
for service-connected lumbar disc disease and degenerative 
arthritis status post hemilaminectomy for any portion of the 
rating period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.

The discussion above reflects that the symptoms of the Veteran's 
back disability, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun 
v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date 

The RO has rated the Veteran's service-connected migraines as 
noncompensable from October 7, 1996, and 10 percent disabling 
from October 28, 2008, under Diagnostic Code 8100.

The Veteran contends that an effective date prior to October 28, 
2008 should be granted for the assignment of a 10 percent rating 
for service-connected migraines.  By a statement dated in July 
2009, the Veteran contended that his appeal for an increased 
rating for migraines had been ongoing since the RO's denial in 
June 2006, and that a 10 percent rating was warranted earlier 
than October 2008.

Initially, the Board notes that in a June 2006 rating decision, 
the RO denied an increase in a noncompensable rating for service-
connected migraines.  The Veteran appealed this decision to the 
Board, and in an August 27, 2008 decision, the Board denied an 
increase in a noncompensable rating for migraines.  The Veteran 
was notified of the Board's decision in August 2008, and he did 
not appeal it to the United States Court of Appeals for Veterans 
Claims (Court).  Thus the Board's August 2008 decision is final.  
38 U.S.C.A. § 7104.  

The effect of that finality is to preclude an award of an 
effective date of an increased rating prior to that denial.  In 
other words, an effective date for the increased 10 percent 
rating may not be earlier than August 27, 2008.

On October 28, 2008, the Board received the Veteran's claim for 
an increased rating for service-connected migraines, in which he 
stated that his migraine headaches were becoming more frequent.  
The Board forwarded the claim to the RO, which subsequently 
increased the migraine disability rating to 10 percent, effective 
October 28, 2008.  The Veteran appealed for an earlier effective 
date.

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date; otherwise, the effective 
date will be the date of VA receipt of the claim for increase, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  Under this provision, the effective date 
assigned for the award of an increased rating in this case may be 
no earlier than October 28, 2008, because that was the date that 
VA received the Veteran's claim for an increased rating for 
migraines.  As discussed below, after a review of the evidence, 
the Board finds that there is no evidence that an increase was 
factually ascertainable within the year preceding the October 28, 
2008 increased rating claim.

At a July 2007 VA examination (more than one year prior to the 
October 2008 claim), the Veteran complained of constant headache 
pretty much every day.  The pain was in the occipital area and 
radiated to his arm.  There were no precipitating factors, but 
aggravating factors included loud noise and bright lights.  The 
examiner opined that the Veteran's constant headache was more 
likely due to cervical disc disease and muscle tension or more 
likely a combination of the two.  He indicated that constant pain 
in the occiput with radiation to the right arm was unlikely to be 
due to migraine.

A September 2007 VA outpatient treatment record reflects that the 
Veteran complained of a migraine for three days.  He rated the 
pain at a level 5 on a scale of 1 to 10 and said, "I can't say 
nothing makes it worse.  Loud noise I guess."  He said his pain 
came and went.  When seen by the physician later that day, he 
reported that he had run out of his pain medication (Midrin) and 
requested a refill.  The pertinent diagnostic impression was 
headache.  A November 2008 VA outpatient treatment record 
reflects that the Veteran complained of a daily headache, as well 
as nasal congestion and sinus tenderness.  The pertinent 
diagnoses were headaches and sinusitis.  The treating physician 
indicated that she was renewing the Veteran's Midrin and starting 
another medication for likely allergy contribution (to symptoms).

At a January 2009 VA examination, the Veteran complained of 
headaches, with flare-ups precipitated by bright lights and loud 
noises.  He said the headaches occurred weekly and lasted for 24 
hours.  He reported that the headaches were severe, and disabled 
him for the day.  He currently took hydrocodone as needed, which 
helped with his headaches and back pain.  The examiner indicated 
that the Veteran suffered from migraines, with low grade headache 
daily and attacks once a week.  He noted that the Veteran had to 
lie down and rest during attacks.  The diagnosis was migraine 
headaches managed with medication.

A claim for VA benefits, whether formal or informal, must be in 
writing and must identify the benefit sought.  38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 
(1999).  In addition, under certain circumstances, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits, if the report relates to the 
disability which may establish entitlement.  38 C.F.R. § 3.157. 
The claims file does not contain any medical evidence dated after 
October 2007 and prior to October 28, 2008 which could be 
accepted as an informal claim for an increased rating for 
migraines.

A review of the claims folder reveals that after the August 2008 
Board decision,  the first claim, formal or informal, seeking an 
increased rating for the service-connected migraines was received 
by VA on October 28, 2008.  Thus, that date serves as the date of 
claim.

The Board has reviewed the medical evidence to determine when an 
increase was factually ascertainable.  There is no medical 
evidence demonstrating characteristic prostrating attacks of 
migraine averaging one in two months over the last several months 
during the year prior to the October 28, 2008 claim.  In short, 
the symptomatology identified by medical records during the 
period from October 2007 to October 2008 does not approximate the 
criteria for a 10 percent rating for migraines.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  


Such symptoms were first clinically noted in a January 2009 VA 
compensation and pension examination.  It is neither claimed nor 
shown that an increased rating was warranted on a particular date 
within the year preceding the October 28, 2008 claim.

Since there is no medical evidence that supports a 10 percent 
rating during the year prior to October 28, 2008, the Board finds 
that such is the correct date for assignment of a 10 percent 
disability rating for migraines.  An effective date prior to 
October 28, 2008 is not warranted as that is the date of the 
Veteran's claim for increase.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o).  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

ORDER

An increased rating in excess of 20 percent for lumbar disc 
disease and degenerative arthritis status post hemilaminectomy is 
denied.

An effective date prior to October 28, 2008 for the grant of a 10 
percent rating for service-connected migraines is denied.


REMAND

The Veteran has asserted that his service-connected disabilities 
prevent him from working on a full-time basis.  Several medical 
records reflect the Veteran's report that he has been unable to 
work for years due to back and leg pain.  At a January 2009 VA 
examination, the Veteran reported that he had not worked since 
2006; his last job was as a forklift driver, which hurt his back.

The law provides that a TDIU rating may be granted upon a showing 
that the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his or 
her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The TDIU claim is considered to have been 
raised by the record, is a component of the instant claim, and 
the Board has jurisdiction over this issue.  Rice, 22 Vet. App. 
at 447.  However, in the present case, additional development is 
required.  Specifically, the RO must provide appropriate notice 
and adjudicate the claim.

On remand, the Veteran should be accorded a VA examination to 
determine whether it is at least as likely as not that he is 
unable to obtain and maintain substantially gainful employment as 
a result of his service-connected disabilities:  lumbar disc 
disease and degenerative arthritis status post hemilaminectomy 
(currently evaluated as 20 percent disabling); radiculopathy of 
the right lower extremity (10 percent disabling); migraines (10 
percent disabling); and pseudofolliculitis barbae (40 percent 
disabling).

The RO should also determine whether his service-connected 
disabilities reflect exceptional factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards for a TDIU rating and to warrant 
referral of the case to the Director of Compensation and Pension 
Service for consideration entitlement to TDIU on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

Appropriate notice for TDIU should be provided on remand.  
38 U.S.C.A. § 5103(a).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
and his representative with appropriate 
notice regarding the TDIU claim.

2.  The RO/AMC should obtain copies of 
records of relevant VA or private treatment 
records dated since October 2009.  
Associate all such available records with 
the claims folder.

3.  After completion of the foregoing, 
schedule the Veteran for appropriate VA 
examination to determine whether the 
Veteran is unemployable due to service-
connected disabilities.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.

The examiner should describe the effects, 
if any, of the service-connected lumbar 
disc disease and degenerative arthritis 
status post hemilaminectomy, radiculopathy 
of the right lower extremity, migraines, 
and pseudofolliculitis barbae on the 
Veteran's ability to work and provide an 
opinion as to whether it is at least as 
likely as not that the Veteran is unable to 
secure and follow a substantially gainful 
occupation by reason of his service-
connected disabilities.

A complete rationale should be provided for 
all opinions expressed

4.  The RO/AMC should determine whether the 
Veteran's service-connected disabilities 
reflect exceptional factors such as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards for a TDIU rating and 
to warrant referral of the case to the 
Director of Compensation and Pension 
Service for consideration entitlement to 
TDIU on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).

5.  After completion of the foregoing, 
adjudicate the appeal for a TDIU.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


